                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                               Case No. 15-cr-20087
                                                Honorable Laurie J. Michelson
v.

D-2 MARIO FRANCISCO GOMEZ, JR.

       Defendant.


                ORDER DENYING DEFENDANT’S MOTION FOR BAIL
                   PENDING OUTCOME OF § 2255 MOTION [173]


       Following a jury trial, Defendant Mario Francisco Gomez, Jr. was convicted of

conspiracy to possess with intent to distribute methamphetamine and possession with intent to

distribute methamphetamine. He was sentenced to the statutory minimum of 120-months

imprisonment. (ECF No. 153) His conviction and sentence were affirmed on direct appeal. (ECF

No. 158.)

       Gomez now seeks to vacate his sentence under 28 U.S.C. § 2255, claiming his trial

counsel was ineffective in a number of ways. (ECF No. 164.) The Court requested a response

from the Government. They have been given additional time due to the trial schedule of the

responding assistant United States attorney.1 (ECF. Nos. 170, 172.) So Gomez has asked for

bond pending resolution of his § 2255 motion. (ECF No. 173.)

       Gomez’s motion identifies the proper legal standard. (ECF No. 173, PageID.1552.) Bond

may be appropriate where a petitioner demonstrates “a substantial claim of law based on the

facts surrounding the petition” and “the existence of some circumstances making the motion for

       1
          It is the Court’s understanding that the other AUSA who handled the Gomez trial has
left the United States Attorney’s Office.
bail exceptional and deserving of special treatment in the interests of justice.” Dotson v. Clark,

900 F.2d 77, 79 (6th Cir. 1990). “There will be few occasions where a prisoner will meet this

standard.” Id.; Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993). Thus, “[a] court’s power to grant

bail in a Section 2255 case should be used sparingly.” Fonseca v. United States, 129 F. Supp. 2d

1096, 1099 (E.D. Mich. 2001). Providing the Government with a 60-day extension of time to

respond to Gomez’s motion and Gomez’s performance on pre-trial bond, before he was

convicted of a major drug offense, are not exceptional circumstances warranting bond pending

the resolution of his § 2255 motion.

       Accordingly, Gomez’s motion for bond (ECF No. 173) is DENIED.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: November 14, 2018




                                       CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, November 14, 2018, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                    2
